Citation Nr: 0634906	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  03-13 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for post-operative fusion 
occiput at C1 and C2 due to fracture of C1 in base of 
odontoid, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from May 1971 to 
May 1972.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In the veteran's May 2003 substantive appeal, he stated that 
his service-connected disability had not permitted him to 
work.  The Board finds that this statement has raised the 
issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability.  As this 
issue has not been developed for appellate review, it is 
referred to the RO for appropriate disposition.


FINDING OF FACT

Prior to September 26, 2003, the veteran's post-operative 
fusion occiput at C1 and C2 due to fracture of C1 in base of 
odontoid (cervical spine disability) was manifested by severe 
limitation of motion and deformity of the first and second 
cervical vertebral segments.  After September 26, 2003, the 
veteran's cervical spine disability was manifested by neck 
pain, degenerative joint disease, and limitation of motion.


CONCLUSIONS OF LAW

1.  Prior to September 26, 2003, the criteria for an 
increased evaluation in excess of 40 percent for a cervical 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5290-5285 (2002).

2.  After September 26, 2003, the criteria for an increased 
evaluation in excess of 40 percent for a cervical spine 
disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 
5243 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for service-connected cervical spine 
disability, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
a post-remand re-adjudication of the veteran's claim for an 
increased evaluation, a February 2006 letter satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although notice was not provided to the veteran 
prior to the initial adjudication of this claim informing him 
that a disability rating and an effective date would be 
assigned should the claim of service connection be granted, 
the Board finds that the veteran has not been prejudiced.  
"In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006).  
This letter also essentially requested that the veteran 
provide any evidence in his possession that pertained to 
these claims.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994). 

By a May 1972 rating decision, service connection was granted 
for a cervical spine disability and a 100 percent evaluation 
was assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5285, 
effective May 4, 1972.  By a March 1973 rating decision, a 30 
percent evaluation was assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5290-5285, effective June 1, 1973.  By a May 
1993 rating decision, a 40 percent evaluation was assigned 
under 38 C.F.R. § 4.71a, Diagnostic Code 5290-5285, effective 
January 29, 1993.  In July 2001, the veteran filed a claim 
for entitlement to an increased evaluation.

In a January 2001 VA medical record, the veteran stated that 
he had worked as a cement pourer until that summer when he 
quit due to not feeling well.  A March 2002 VA brain and 
spinal cord examination was conducted.  There was no evidence 
of weakness of the upper extremities.  The impressions 
included cervical fracture with fusion surgery.  A cervical 
spine x-ray indicated developmental deformity of the first 
and second cervical vertebral segments with developmental 
fusion of the central and posterior arches; surgical clips 
anterior to the spine from the C2 to C4 vertebral levels; no 
surgical defects; abnormal cervical curve in the proximal 
vertebral segments to the level of the C4 interspace; grade I 
anterior spondylolisthesis of L4 upon L5; no vertebral arch 
defects; and subluxation that was presumably on the basis of 
the developmental skeletal deformities.  

A November 2002 VA bone scan indicated possible degenerative 
osteoarthropathy of the cervical spine.  A January 2003 VA 
medical record impression was probable degenerative 
osteoarthropathy of the cervical spine.  A February 2003 VA 
medical record indicated the veteran reported neck pain.  

In a February 2003 statement, the veteran asserted that his 
cervical spine disability caused major problems, pain, an 
inability to rotate his neck, and other physical issues.

A May 2003 VA spine examination was conducted.  The veteran 
reported that he had not sought treatment for his cervical 
spine in the past two years.  The veteran stated that his 
spine had not changed since the inservice fusion of his 
cervical spine.  The veteran stated that his limitation of 
motion and lack of pain were the same.  Upon examination, 
there was no ankylosing, no use of a neck brace, no numbness 
or tingling of the arms, and intact sensation throughout the 
upper extremities.  Range of motion testing revealed forward 
flexion to 15 degrees, extension to 10 degrees, right and 
left lateral flexion to 15 degrees, right rotation to 10 
degrees, and left rotation to 15 degrees.  X-rays showed 
mature bone fusion between the skull base and posterior 
elements of C1 and C2; no deformity of the C1-C2 vertebral 
body; degenerative facet changes from C3-C5, bilaterally; and 
grade I anterolithesis of C3 upon C4 upon C5, secondary to 
facet osteoarthritis.  The diagnosis was cervical spine 
arthritis with limitation and deformity, due to fusion and 
degenerative arthritis.  

In his May 2003 substantive appeal, the veteran stated that 
his disability had not permitted him to work.

A December 2003 VA medical record indicated the veteran 
reported he was working part time in a construction company.  
An April 2005 VA medical record indicated the veteran 
reported his neck pain was 6 or 7 out of 10.  A June 2005 VA 
medical record indicated the veteran reported a history of 
chronic pain.  A December 2005 VA medical record indicated 
the veteran reported chronic neck pain, stable, without new 
pain or neurological symptoms.  The impressions included 
chronic pain and degenerative joint disease of the neck.  

A March 2006 VA spine examination was conducted.  The veteran 
reported that he was currently working part-time as a 
repairman in an apartment complex.  The veteran reported 
minor pain at times on the left side, no neck spasms or pain, 
no radiation of pain, and no flareups.  The veteran reported 
that he used both hands without problems, that he did not use 
a cervical collar, that his activities of daily living and 
his job were not affected by his cervical spine disability, 
and that he did not take medications for his cervical spine.  
The veteran reported that turning and raising up his head as 
sometimes difficult due to some neck stiffness.  The veteran 
reported working full time upon service discharge as a 
construction worker until his cancer diagnosis in 2001.  The 
veteran stated that all those years he got along well except 
for some minor stiffness of the neck but very little pain if 
at all.  

Upon examination, the veteran's head was square on his 
shoulders without tilting or listing and there was no collar.  
There was good muscle tone, no muscle atrophy, healthy skin, 
no tenderness, 5/5 power, equal reflexes, and present 
sensation in both arms.  The skin was somewhat fibrotic near 
the site of his neck dissection and there was some 
discoloration, probably due to his radiation therapy.  Range 
of motion testing revealed extension to 15 degrees without 
pain, flexion to 20 degrees without pain, right and left 
lateral extension to 10 degrees without pain, and right and 
left rotation to 35 degrees without pain.  Any further motion 
was not possible due to functional impairment, but was not 
limited by pain.  The bilateral upper limbs were negative for 
any neurological deficiency.  X-rays revealed fusion of the 
C1-C2 along with occiput posteriorly.  There was minor 
anterolisthesis of C4 on C5, and minor facet arthritis.  The 
diagnoses were proximal cervical fusion involving C1-C2 along 
with the occipital region of the skull and limited motion of 
the cervical spine without any pain and no neurological 
deficiency in the upper limbs.  The examiner noted the 
veteran's cervical spine disability was stable and 
nonsymptomatic.  The examiner also noted no unfavorable 
ankylosis of the cervical spine, no evidence of weakness, 
excessive fatigability, or incoordination, no indication of 
pain due to repetitive use or flareups, and no other 
objective evidence of functional impairment such as muscle 
atrophy or changes in skin indicating disuse.  There was some 
limitation of motion, but no pain on cervical spine movement, 
and no evidence of abnormal mobility requiring a neck brace.  

A May 2006 VA neurological examination was conducted.  The 
veteran reported that for the last five years, he had been 
having off and on tingling and numbness of the left upper 
extremity.  The veteran reported that the symptoms lasted 5-
10 minutes, occurred once per month, and were not related to 
neck movements.  The veteran reported no sphincter or gait 
disturbances.  Upon examination, there was normal muscle 
power in all extremities, no wasting of muscles, no 
fasciculations, no cerebellar signs, diminished sensation 
over the scars of the upper extremities but otherwise intact 
sensation, normal bilateral deep tendon reflexes, normal 
Romberg's test, and normal gait.  An electromyograph (EMG) of 
the bilateral upper extremities was normal without evidence 
of radiculopathy.  The examiner found that the EMG and the 
examination indicated there was no objective sensory loss.

During the pendency of this appeal, VA revised the criteria 
for diagnosing and evaluating the spine, effective September 
26, 2003.  See 68 Fed. Reg. 51454-51458 (2003).  VA's General 
Counsel, in a precedent opinion, has held that when a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).

The RO addressed the veteran's claim for increase under both 
the old criteria in the Schedule and the current regulations.  
Thus, there is no prejudice to the veteran for the Board to 
apply the regulatory revisions of September 26, 2003 in the 
adjudication of this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The veteran's cervical spine disability was rated under 
Diagnostic Code 5290-5285.  The hyphenated code used for 
rating the veteran's disability was intended to show that the 
veteran's disability included both residuals of the fracture 
of vertebra, Diagnostic Code 5285, and limitation of motion 
of the cervical spine, Diagnostic Code 5290.  38 C.F.R. § 
4.27 (2006).  

Under the previous rating criteria for a residuals of 
vertebra fracture, a 100 percent evaluation was assigned for 
cord involvement, bedridden, or requiring leg braces; a 60 
percent evaluation was assigned for no cord involvement and 
abnormal mobility requiring a neck brace (jury mast); and in 
other cases, the residuals were rated in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of the vertebral body.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2002).  For limitation of 
cervical spine motion, 10, 20, and 30 percent evaluations 
were assigned for slight, moderate, and severe limitation of 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5290 (2002).

Under the revised rating criteria for cervical spine 
disabilities beginning on September 26, 2003, a 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine; a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine; a 40 
percent evaluation is assigned for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine; a 30 percent 
evaluation is assigned for forward flexion of the cervical 
spine 15 degrees or less; or, favorable ankylosis of the 
entire cervical spine; a 20 percent evaluation is assigned 
for forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis; and a 
10 percent evaluation is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, forward flexion of the cervical spine 
greater than 30 degrees but not greater than 40 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (General Rating Formula) (2006).

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2006).  

Under the revised rating criteria for intervertebral disc 
syndrome, a 40 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
is assigned for incapacitating episodes having a total 
duration of at least 6 weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).  An 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(1).

Also under the revised rating criteria for spine 
disabilities, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately, under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1).  

The veteran's 40 percent evaluation contemplates a 30 percent 
evaluation for severe limitation of motion with an additional 
ten percent for demonstrable deformity.  38 C.F.R. § 4.71a, 
Diagnostic Code 5290-5285 (2002).

The evidence of record prior to September 26, 2003 indicates 
degenerative arthritis of the cervical spine and severe 
limitation of motion.  Range of motion testing found 80 out 
of 340 possible degrees of combined cervical spine motion.  
In addition, March 2002 and May 2003 x-rays found a cervical 
spine deformity.  A May 2003 VA examiner noted that the 
veteran did not use a neck brace.  In January 2001, the 
veteran reported that he worked until the summer of 2001, 
when he quit due to his cancer diagnosis.  In December 2003 
and March 2006, the veteran reported working part time.  The 
evidence thus shows severe limitation of motion with 
demonstrable deformity, but no neck brace, no evidence of 
cord involvement, and evidence that the veteran was not 
bedridden.  Accordingly, an evaluation in excess of 40 
percent is not warranted for the veteran's service-connected 
cervical spine disability prior to September 26, 2003.  

The Board has considered the application of other diagnostic 
codes in effect prior to September 26, 2003.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  But the codes are not for 
application because there is no objective medical evidence of 
ankylosis of the complete, cervical, dorsal, or lumbar spine, 
limitation of dorsal or lumbar spine motion, intervertebral 
disc syndrome, sacroiliac injury and weakness, or lumbosacral 
strain.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5286, 5287, 
5288, 5289, 5291, 5292, 5293, 5294, 5295 (2002).  

The evidence of record after September 26, 2003 indicates the 
veteran reported neck pain and stiffness.  The March 2006 VA 
examiner found limited range of motion, but no ankylosis of 
the cervical spine, no neurological deficiencies, and no 
abnormal mobility requiring the use of a neck brace.   
Forward flexion was to 20 degrees.  Thus, the objective 
medical evidence of record shows that under the amended 
criteria, the veteran's disability does not warrant at 30 
percent evaluation, much less a 40, 50, or 100 percent 
evaluation.  38 C.F.R. § 4.71a, General Rating Formula.  
Accordingly, an evaluation in excess of 40 percent for a 
cervical spine disability is not warranted after September 
26, 2003.

Additionally, an evaluation in excess of 40 percent under the 
diagnostic code for intervertebral disc syndrome is not 
warranted because the record did not demonstrate any 
incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 
5243 (2006); see Tedeschi v. Brown, 7 Vet. App. 411, 414 
(1995).  

The Board has also considered whether a separate rating is 
required for any neurological component of the veteran's 
cervical spine disability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5235, Note (1).  A December 2005 VA medical record 
indicated chronic neck pain without neurological symptoms.  
The March 2006 VA examiner found no neurological deficiencies 
and intact sensation of the upper extremities.  In March 
2006, the veteran stated there was no radiation of his neck 
pain.  Although in May 2006, the veteran reported 
neurological symptoms of his left upper extremity, a 
contemporaneous examination and EMG revealed there was no 
objective evidence sensory loss.  Accordingly, the veteran is 
not entitled to a separate 10 percent evaluation for 
neurological symptoms of a cervical spine disability.

The Board has also considered an increased evaluation under 
Diagnostic Code 5243, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2006), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain.  See also 
Deluca v. Brown, 8 Vet. App. 202, 206 (1995).  In this 
regard, the veteran reported neck pain, an inability to 
rotate his neck, and some neck stiffness.  In March 2006, the 
veteran reported no history of flareups, no neck spasms or 
pain, and minor stiffness.  The veteran reported that pain 
did not affect his activities of daily living or his job.  
The March 2006 VA examiner found no evidence of weakness, 
excessive fatigue, or incoordination, and no pain due to 
repetitive use or flareups.  In addition, the examiner found 
that there was no objective evidence of functional impairment 
except for limitation of motion for which the veteran's 
cervical spine disability has been assigned a 30 percent 
evaluation, with an additional 10 percent for demonstrable 
deformity of the vertebral body.  The veteran is not entitled 
to an increased evaluation based on these provisions because 
the evidence of record shows no additional functional 
impairment, fatigability, incoordination, weakness, or pain 
beyond that already contemplated within a 40 percent 
evaluation.  38 C.F.R. §§ 4.40, 4.45; see also Deluca, 8 Vet. 
App. at 206.

The Board has also considered the issue of whether the 
veteran's cervical spine disability presents an exceptional 
or unusual disability picture so as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of 
extraschedular ratings is warranted.  See 38 C.F.R. 
§ 3.321(b) (2005); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  In this regard, the Board notes that the evidence 
does not show that the cervical spine disability interfered 
markedly with employment beyond that contemplated in the 
assigned rating, nor does it warrant frequent periods of 
hospitalization, or otherwise render impractical the 
application of the regular schedular standards.  Although in 
May 2003 the veteran stated that his disability had not 
permitted him to work, in March 2006, the veteran stated that 
his disability had not affected his activities of daily 
living or his job.  Moreover, the veteran reported working 
part time in December 2003 and in May 2006.  The evidence of 
record does not show any hospitalization for the cervical 
spine disability.  In the absence of any additional factors, 
the RO's failure to consider referral of this issue for 
consideration of an extraschedular rating did not prejudice 
the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A rating in excess of 40 percent for a cervical spine 
disability prior to September 26, 2003 is denied.

A rating in excess of 40 percent for a cervical spine 
disability after September 26, 2003 is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


